— Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 24, 1990, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant contends that the employer should have brought in more witnesses at his second hearing and that the Administrative Law Judge (hereinafter ALJ) should have adjourned the case for further testimony. However, the employer produced the witnesses at the second hearing in accordance with the ALJ’s instructions and, furthermore, claimant made no request for any further witnesses (cf., Matter of Monfre [New York Tel. Co. — Roberts], 100 AD2d 710). As to the question of adjournment, the AU informed claimant that the hearing could again be adjourned for further testimony but claimant specifically declined the offer. We also find the conclusion that claimant was guilty of misconduct to be supported by substantial evidence. Although claimant denied that he was drinking in violation of company policy, a witness for the employer testified that she saw him drinking and that he had previously been warned that this violated company rules. The Unemployment Insurance Appeal Board resolved this credibility issue against claimant (see, Matter of Shea [Ross], 53 AD2d 945, lv denied 41 NY2d 801). Claimant’s remaining contentions have been considered and rejected.
Weiss, J. P., Mikoll, Yesawich Jr., Levine and Crew III, JJ., concur. Ordered that the decision is affirmed, without costs.